DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I and the species of atropine or its pharmaceutical salt in the reply filed on 07/27/2022 is acknowledged.

Status of Application
Applicant has elected Group I in response to restriction requirement and elected the species of atropine or its pharmaceutical salt for the examination.
Due to restriction, based on elections above including the election of Group I , claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Due to the broad breath claimed, the election of species of muscarinic receptor antagonist is expanded to include diphenhydramine.
Claims 1-20 are pending.
Claims 1-10  are present for examination at this time.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Volpe et al. (WO 95/033451).
Due to the broad breath claimed, the following prior art applies.
Rejection:
Volpe et al. teaches a sinus and allergy medication comprising diphenhydramine and caffeine, that addresses allergy symptoms including itchy and watery eyes (for ophthalmic symptoms,Example 1-2, claims 1-6 and 12-13 and 19-20). The specification addresses that the embodiments recited including the combination of a muscarinic receptor antagonist with adenosine receptor antagonist like the combination of diphenhydramine and caffeine, does not increase the photopic pupil size of an eye beyond 2 mm; and/or does not decrease the amplitude of accommodation of the eye beyond about 6.0D; wherein the prior art composition of diphenhydramine and caffeine is expected to present with these properties.
All the critical elements are taught by the cited reference and thus the claims are anticipated.

Claims 1-3, 5-6, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hristov (WO 96/31222).
Due to the broad breath claimed, the following prior art applies.
Rejection:
Hristov teaches an anti-asthmatic composition (pharmaceutically acceptable and capable of ophthalmic use i.e. for ophthalmic disease) comprising atropine sulphate (sulfate), papaverine hydrochloride, caffeine purum, ergotamine tartrate, zinc sulphate, and sex hormones in the following quantitative proportions: 
atropine sulphate 0.25 mg - 2mg 
papaverine hydrochloride 30-200mg 
caffeine purum 30mg - 250 mg 
ergotamine tartrate 0.25 mg - 2mg 
zinc sulphate 10mg - 220mg 
sex hormones 0.25 mg - 5 mg 
(claim 1, abstract, see full document specifically claim 1). The specification addresses that the embodiments recited including the combination of a muscarinic receptor antagonist with adenosine receptor antagonist like the combination of atropine and caffeine, does not increase the photopic pupil size of an eye beyond 2 mm; and/or does not decrease the amplitude of accommodation of the eye beyond about 6.0D; wherein the prior art composition of atropine and caffeine is expected to present with these properties.
All the critical elements are taught by the cited reference and thus the claims are anticipated.

Claims 1-2, 5-7, 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumura (JP-5993620).
Due to the broad breath claimed, the following prior art applies.
Rejection:
Matsumura teaches and eyedrop comprising diphenhydramine hydrochloride 0.05w/v%, anhydrous Caffeine 1.5 w/v%, and other components (claims 1-4, see full document specifically claims). The specification addresses that the embodiments recited including the combination of a muscarinic receptor antagonist and adenosine receptor antagonist like the combination of diphenhydramine and caffeine, does not increase the photopic pupil size of an eye beyond 2 mm; and/or does not decrease the amplitude of accommodation of the eye beyond about 6.0D; wherein the prior art composition of diphenhydramine and caffeine is expected to present with these properties.
All the critical elements are taught by the cited reference and thus the claims are anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Volpe et al. (WO 95/033451) as applied to claims 1-2, 5-6, 9 above.
Due to the broad breath claimed, the following prior art applies.
Rejection:
The teachings of Volpe et al. are addressed above. Volpe et al. also teaches the amount of caffeine to be from about 3% to about 90% (Page 6). While the prior art does not teach the exact claimed values for caffeine they do overlap and even a slight overlap in ranges establishes a prima facie case of obviousness as a means of optimizing within the taught range to attain the desired profile and arrive at the overlapping values absent evidence of criticality which has not been presented.

Claims 4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hristov (WO 96/31222) as applied to claims 1-3, 5-6, 9 above.
Due to the broad breath claimed, the following prior art applies.
Rejection:
The teachings of Hristov are addressed above. 
Hristov does not expressly teach the exact claimed values for atropine or caffeine but does expressly teach the inclusion of atropine sulphate (sulfate) from  0.25 mg - 2mg, caffeine purum 30 mg - 250 mg, along with papaverine hydrochloride, ergotamine tartrate, zinc sulphate, and sex hormones (total from 70.75-679 mg); wherein the amount of atropine sulphate range from about 0.037- about 2.8% and the amount of caffeine is from about 4-about 42.4%. While the prior art does not teach the exact claimed values for atropine or caffeine they do overlap and even a slight overlap in ranges establishes a prima facie case of obviousness as a means of optimizing within the taught range to attain the desired profile and arrive at the overlapping values absent evidence of criticality which has not been presented. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (JP-5993620) as applied to claims 1-2, 5-7, 9-10 above.
Due to the broad breath claimed, the following prior art applies.
Rejection:
The teachings of Matsumura are addressed above, including that the diphenhydramine can be in the eyedrop composition from 0.01-0.05% ([62], see full document specifically cited areas). 
Matsumura does not teach the exact claimed values for the diphenhydramine (muscarinic receptor antagonist) but they do overlap and even a slight overlap in ranges establishes a prima facie case of obviousness as a means of optimizing within the taught range to attain the desired profile and arrive at the overlapping values absent evidence of criticality which has not been presented.

Claim 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nanduri et al. (U.S. Pat. Pub. 2011/0104083). 
Rejection:
Nanduri et al. teaches a composition useful for eye conditions including dry eye, comprising a therapeutic active and a muscle fasciculating agent like caffeine (claims 1-3, 8, 11, . The amount of muscle fasciculating agent (caffeine) is from about 0.001% to 50 wt. % such as 1% and 5% (claim 1, [21], abstract). Therapeutic actives for dry eye include atropine [30] and therapeutic actives are from about 0.01-40% ([20], see full document specifically areas cited).
While Nanduri et al. does not expressly exemplify the composition with atropine, Nanduri et al. does expressly teach the inclusion of a dry eye therapeutic active with caffeine and the dry eye active includes atropine where it would be prima facie obvious to exemplify the teachings of the prior art with a reasonable expectation of success. Nanduri does not teach the exact claimed values for the atropine they are embraced by the range taught by the prior art wherein it is prima facie obvious to optimize within the taught range to attain the desired therapeutic profile with a reasonable expectation of success absent evidence of criticality for the claimed range which has not been presented. The specification addresses that the embodiments recited including the combination of a muscarinic receptor antagonist and adenosine receptor antagonist like the combination of atropine and caffeine, does not increase the photopic pupil size of an eye beyond 2 mm; and/or does not decrease the amplitude of accommodation of the eye beyond about 6.0D; wherein the prior art composition of atropine and caffeine is expected to present with these properties.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (WO 2012/161655) in view of Trier (U.S. Pat. Pub. 2004/0013609). 
Rejection:
Tan et al. teaches an ophthalmic eye drop composition for myopia comprising atropine at less than 0.025%. Examples have atropine at values including 0.01%, 0.05%, 0.1% (claims 1-11, Page 4 line 20-Page 5 line 9, Page 5 line 20-25, Page 7-8, see full document specifically areas cited).
Tan et al. does not expressly teach the inclusion of a xanthine compound like caffeine but does teach an ophthalmic eyedrop for myopia comprising atropine.
Trier teaches an ophthalmic composition for myopia comprising xanthines including caffeine, from 0.001-99% more typically 0.1-20% in the composition, and have a combination of actives (claims 55, 57-58, 61; Figures 1 and 3; Col. 12 line 47-53, col. 13 line 33-41, Col. 21 line 1-45, Examples 2-3).
It would be prima facie obvious to combine the component of the compositions, each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; the idea of combining them flows logically from their having been individually taught in prior art as it is desirable to have and produce a composition comprising many components which have desirable effects for the condition resulting in the additive effect of the ingredients for myopia. The specification addresses that the embodiments recited including the combination of a muscarinic receptor antagonist with adenosine receptor antagonist like the combination of atropine with caffeine, does not increase the photopic pupil size of an eye beyond 2 mm; and/or does not decrease the amplitude of accommodation of the eye beyond about 6.0D; wherein the composition with atropine and caffeine is expected to present with these properties.
While the prior art does not teach the exact claimed values for the caffeine,  they are encompassed by the general range taught by the prior art (instant claim 7) wherein optimization within the taught range is not inventive as a means to attain the desired therapeutic effect, or they overlap (instant claim 8) where even a slight overlap in range establishes a prima facie case of obviousness and  would be obvious to modify the amount to attain the desired therapeutic effect, absent evidence of criticality for the claimed values.

Conclusion
Claims 1-10 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI G HUANG/Primary Examiner, Art Unit 1613